SUPPLEMENT TO THE CURRENTLY EFFECTIVE SUMMARY PROSPECTUS DWS Dreman International Value Fund DWS Global Thematic Fund DWS Large Cap Focus Growth Fund The last sentence of the first paragraph of each Fund’s Summary Prospectus is deleted and replaced with the following: The prospectus, dated December 1, 2010, supplemented December 21, 2010, January 18, 2011 and June 3, 2011, and as may be further supplemented from time to time, and SAI, dated December 1, 2010, supplemented December 21, 2010, January 18, 2011 and April 20, 2011, andas may be further supplemented from time to time, are incorporated by reference into this Summary Prospectus. Please Retain This Supplement for Future Reference June 3, 2011 PROSTKR-88
